Case 2:20-cv-06283-SJF-AYS Document 1-1 Filed 12/28/20 Page 1 of 17 PageID #: 9




                       EXHIBIT A
FILED: NASSAU COUNTY CLERK 05/26/2020 12:58 PM                                                   INDEX NO. 604941/2020
         Case
NYSCEF DOC.   2:20-cv-06283-SJF-AYS
            NO. 1                   Document 1-1 Filed 12/28/20 Page 2 of 17 PageID
                                                                     RECEIVED       #: 10
                                                                               NYSCEF:  05/28/2020




         SUPREME COURT OF NEW YORK
         NASSAU COUNTY

         FONTUS ORLWITCH, individually and on behalf
         of all others similarly situated,

                           Plaintiffs,                             Index No.


                              vs.                                  CLASS ACTION COMPLAINT FOR
                                                                   DAMAGES, RESTITUTION AND
         GARDA USA, INC.,                                          INJUNCTIVE RELIEF


                              Defendant.                           JURY TRIAL DEMAND




                Plaintiffs, individually and on behalf of all others similarly situated, by their attorneys,

         The Law Office of Christopher Q. Davis, PLLC, allege, upon personal knowledge and upon

         information and belief as to other matters, as follows:

                                              NATURE OF ACTION

                1.      This is a class action brought by Lead and Putative Class Representative Plaintiff

         Fontus Orlwitch (the “Representative Plaintiff” or “Lead Plaintiff”) and all putative plaintiffs

         (collectively, “Plaintiffs”), on their own behalf and on behalf of the proposed NY CPLR § 901

         class identified below (the “Putative Class” or “Class”). Plaintiffs and the Putative Class were or

         are employed by Defendant Garda USA, Inc. (“Garda” or “Defendant”) as non-exempt hourly

         drivers/messengers/guards/ATM technicians and were denied lawful minimum wage overtime

         compensation, in violation of New York Labor Law (“NYLL”) Article 19, §§ 650 et seq., and

         the supporting New York State Department of Labor Regulations (“NYCRR”), including but not

         limited to the regulations in 12 NYCRR Part 142. Defendant also failed to provide Plaintiffs and




                                                       1 of 16
FILED: NASSAU COUNTY CLERK 05/26/2020 12:58 PM                                                  INDEX NO. 604941/2020
         Case
NYSCEF DOC.   2:20-cv-06283-SJF-AYS
            NO. 1                   Document 1-1 Filed 12/28/20 Page 3 of 17 PageID
                                                                     RECEIVED       #: 11
                                                                               NYSCEF:  05/28/2020




         the Putative Class with accurate wage notices and accurate wage statements in violation of

         NYLL § 195(1) and § 195(3), respectively.

                2.      The Putative Class of employees are similarly situated to the Plaintiffs under New

         York Civil Practice Law and Rule § 901 and have suffered the same violations pursuant to

         Defendant’s common policies and practices.

                3.      The Putative Class is made up of all persons who are or have been employed by

         Defendant as drivers/messengers/guards/ATM technicians assigned to Defendant’s facility

         located in Long Island City within the period of six years prior to the filing date (the “Class

         Period”) and who were subject to Defendant’s unlawful policy and/or practice of: (1) failing to

         pay Plaintiffs and the Class overtime premiums, including minimum wage overtime premiums,

         for all hours worked over 40 in a given workweek, (2) failing to provide Plaintiffs’ and the

         Class’ with notices required by the Wage Theft Prevention Act (“WTPA”) at the start of their

         employment, and (3) failing to provide Plaintiffs and the Class with accurate wage statements

         reflecting all hours, including overtime hours, worked as required by the WTPA.

                4.      Plaintiffs seek relief for the Class pursuant to the applicable provisions of the

         NYLL to remedy the Defendants’ failure to pay all wages due and failure to provide accurate

         wage notices and wage statements, in addition to injunctive relief.

                                                      PARTIES

                5.      Individual and Representative Plaintiff Fontus Orlwitch is a former employee of

         Defendant, and presently and at all relevant times residing in New York. He began his

         employment with Defendant on November 12, 2018, working as a driver. Approximately six

         months after being hired, he was given the additional responsibilities of an ATM technician. At

         all times during his employment, he was assigned to Defendant’s Long Island City Depot.




                                                          2

                                                       2 of 16
FILED: NASSAU COUNTY CLERK 05/26/2020 12:58 PM                                                INDEX NO. 604941/2020
         Case
NYSCEF DOC.   2:20-cv-06283-SJF-AYS
            NO. 1                   Document 1-1 Filed 12/28/20 Page 4 of 17 PageID
                                                                     RECEIVED       #: 12
                                                                               NYSCEF:  05/28/2020




                 6.     Defendant Garda is a Delaware corporation providing private security, consulting,

         and cash/armored vehicle services. Garda operates over 200 offices throughout the United

         States. Garda’s principal place of business is at 2000 NW Corporate Boulevard, Boca Raton,

         Florida 33431. Garda’s Long Island City Branch is located at 5-26 45th Ave, Long Island City,

         New York, 11101.

                 7.     Garda’s Long Island City Branch employs approximately 300

         drivers/messengers/guards/ATM technicians. It dispatches these employees in armored vehicles

         to provide secure cash vault, ATM, and armored transport services for financial institutions and

         other businesses throughout Long Island and Manhattan.

                 8.     Upon information and belief, no services originating from the Long Island City

         depot are provided outside of New York or otherwise across state lines.

                 9.     At all relevant times, Garda has met the definition of Plaintiff’s “employer” under

         the NYLL § 190(3).

                 10.    Garda and its drivers, who also serve as messengers, guards, and ATM

         technicians, are subject to NYLL as well as its companion regulations in the NYCRR.

                                           JURISDICTION & VENUE

                 11.    This Court has subject matter jurisdiction pursuant to Article VI, Section 7(a) of

         the Constitution of the State of New York.

                 12.    In addition, the Court has jurisdiction over Plaintiffs’ claims under the New York

         Labor Law pursuant to NYLL § 198.

                 13.    This Court is empowered to issue a declaratory judgment pursuant to NY CPLR §

         3001.




                                                        3

                                                      3 of 16
FILED: NASSAU COUNTY CLERK 05/26/2020 12:58 PM                                                 INDEX NO. 604941/2020
         Case
NYSCEF DOC.   2:20-cv-06283-SJF-AYS
            NO. 1                   Document 1-1 Filed 12/28/20 Page 5 of 17 PageID
                                                                     RECEIVED       #: 13
                                                                               NYSCEF:  05/28/2020




                 14.    Venue is proper in the Nassau County Supreme Court pursuant to NY CPLR §

         509, because a substantial amount of the wage violations which give rise to Plaintiffs’ claims

         occurred in this County.

                 15.    This Court has personal jurisdiction over Defendants because they routinely

         transact business in New York.

                       WAGE AND HOUR CLASS ACTION FACTUAL ALLEGATIONS

                 16.    Garda is a private security firm. Its Long Island City facility provides secure

         armored vehicle transport, ATM services, and cash vault services throughout Long Island and

         Manhattan.

                 17.    Plaintiffs’ job duties for Garda consist primarily of driving to pickup locations

         within New York including ATM machines, financial institutions, and other businesses, in an

         armored vehicle, retrieving valuables therein, and completing related and required paperwork.

                 18.    Plaintiffs work in crews of 3-4 employees assigned to an armored vehicle each

         workday. Each crew includes drivers, messengers, guards, and/or ATM technicians.

                 19.    Lead Plaintiff was employed by Defendant from November 2018 to November

         2019.

                 20.    While employed by Defendant, Lead Plaintiff worked shifts on Fridays,

         Saturdays, and Sundays, beginning each day in the early morning and ending late at night.

                 21.    On Fridays and Sundays, Lead Plaintiff drove to and serviced pickup locations in

         Nassau County, as well as locations in Suffolk County.

                 22.    On Saturdays, Lead Plaintiff drove to and serviced pickup locations in New York,

         Bronx, Kings, and Queens counties.




                                                         4

                                                      4 of 16
FILED: NASSAU COUNTY CLERK 05/26/2020 12:58 PM                                                INDEX NO. 604941/2020
         Case
NYSCEF DOC.   2:20-cv-06283-SJF-AYS
            NO. 1                   Document 1-1 Filed 12/28/20 Page 6 of 17 PageID
                                                                     RECEIVED       #: 14
                                                                               NYSCEF:  05/28/2020




                23.     Upon information and belief, Plaintiff and members of the Putative Class drove

         similar routes and also serviced pickup locations primarily in Nassau and Suffolk Counties.

                24.     Lead Plaintiff was a non-exempt employee, and was paid an hourly wage every

         two weeks, but was not paid the lawful overtime premium required by NYLL § 652 and NYCRR

         142-2.2 for the hours he worked in excess of 40 each workweek.

                25.     Lead Plaintiff never received an accurate wage notice or any accurate wage

         statements, which are required by NYLL § 195(1) and § 195(3), respectively.

                26.     Lead Plaintiff estimates that there are hundreds of similarly situated current and

         former Garda employees in New York State. The records concerning the number of hours

         actually worked by Plaintiffs and the compensation actually paid to such employees should be in

         the custody of Garda.

                27.     Garda has been the subject of prior wage and hour collective and class action

         lawsuits alleging similar violations as those alleged herein.

         Defendant’s Unlawful Practice of Forcing Plaintiffs to Perform Overtime-Compensable
         Work at Regular Rate of Pay

                28.     In order to provide its customers with adequate service, Defendants require non-

         exempt hourly drivers/messengers/guards/ATM technicians to meet demanding productivity

         requirements each workday, forcing Plaintiffs and the Putative Class to work in excess of 40

         hours per week in order to avoid disciplinary action. Accordingly, Plaintiffs and the Putative

         Class were paid a flat day rate and regularly worked exceedingly long shifts to complete their

         assigned tasks each day.

                29.     At the start of each workday at Defendant’s Long Island City depot, supervisors

         or managers assign crews of two or three drivers/messengers/guards/ATM technicians a list of

         approximately 24 “bags” throughout Long Island and Manhattan to “hit” by the end of the day.



                                                         5

                                                       5 of 16
FILED: NASSAU COUNTY CLERK 05/26/2020 12:58 PM                                                  INDEX NO. 604941/2020
         Case
NYSCEF DOC.   2:20-cv-06283-SJF-AYS
            NO. 1                   Document 1-1 Filed 12/28/20 Page 7 of 17 PageID
                                                                     RECEIVED       #: 15
                                                                               NYSCEF:  05/28/2020




         Hitting each bag requires each crew to drive an armored vehicle to a bag location (an ATM or

         business), retrieve valuables therein, and complete related and required documentation.

                 30.     Crews are instructed by Defendant’s supervisors and managers not to return to the

         depot until they have hit every bag on the list. Crews that return before hitting every bag on the

         list are reprimanded.

                 31.     At the end of each shift, crews are required to take inventory of each bag they

         retrieved, complete end-of-shift paperwork, and return all equipment to Defendant. Because

         performing these tasks in an incomplete or inaccurate manner can result in discipline or even

         criminal liability for Plaintiffs, it is a requirement that they finish all of them.

                 32.     Owing to the impracticality of hitting all 24 bags, in addition to completing all

         end-of-shift paperwork within 12 hours, Plaintiffs are regularly forced to work 15-16 hour shifts,

         and as a result regularly work in excess of 40 hours per week.

                 33.     Defendant is required, pursuant to NYLL § 652 and NYCRR 142-2.2, to pay

         Plaintiffs one and one-half times the New York State minimum wage for every hour worked in

         excess of 40 per workweek.

                 34.     At all times during the class period, Plaintiff and the Putative class members

         were paid less than time and one half of the New York State minimum wage for hours worked

         over 40 in a workweek.

                 35.     Defendant has violated and continues to violate NYLL § 652 and NYCRR 142-

         2.2 by paying Plaintiff’s at flat day rate instead of the rate of one and one-half times the New

         York State minimum wage, as required by law.

                 36.     Specifically, Lead Plaintiff worked Friday, Saturday, and Sunday of each week,

         beginning at 6:00am and typically ending at 8:00pm or 9:00pm, and sometimes even later. As a




                                                            6

                                                         6 of 16
FILED: NASSAU COUNTY CLERK 05/26/2020 12:58 PM                                                 INDEX NO. 604941/2020
         Case
NYSCEF DOC.   2:20-cv-06283-SJF-AYS
            NO. 1                   Document 1-1 Filed 12/28/20 Page 8 of 17 PageID
                                                                     RECEIVED       #: 16
                                                                               NYSCEF:  05/28/2020




         result, Lead Plaintiff regularly worked 15-16 hours shifts, and approximately 44-50 hours per

         week.

                  37.   Defendant compensated the Lead Plaintiff and the Putative Class with a daily flat

         rate instead of the rate of one and one-half times the New York State minimum wage, as required

         by NYLL § 652 and NYCRR 142-2.2.

                  38.   The daily flat rate that Defendant paid Plaintiff and the Putative Class on a weekly

         basis failed to compensate them at a rate of one and one-half times the New York State minimum

         wage for all hours worked over 40 in a workweek, as required by NYLL § 652 and NYCRR 142-

         2.2.

                  39.   Having spoken with other members of the Putative Class, Plaintiff is aware that

         the compensation practices alleged herein apply to all Putative Class members who work out of

         Defendant’s Long Isand City depot and, upon information and belief, the entire state of New

         York.

         Defendant’s Unlawful Failure to Provide Accurate Wage Notice and Accurate Wage
         Statements as Required by NYLL

                  40.   Defendant is required to provide its employees with accurate wage notices and

         accurate wage statements pursuant to NYLL §195(1) and §195(3), respectively.

                  41.   Although Defendant verbally informed Lead Plaintiff what his hourly

         compensation would be, it never provided him with the wage notice required by NYLL §195(1).

                  42.   Defendant never provided Lead Plaintiff with accurate wage statements as

         required by NYLL §195(3).

                NEW YORK CIVIL PRACTICE LAW AND RULE § 901 CLASS ALLEGATIONS

                  43.   Plaintiffs incorporate by reference all of the factual allegations made in the

         preceding paragraphs.



                                                         7

                                                      7 of 16
FILED: NASSAU COUNTY CLERK 05/26/2020 12:58 PM                                                    INDEX NO. 604941/2020
         Case
NYSCEF DOC.   2:20-cv-06283-SJF-AYS
            NO. 1                   Document 1-1 Filed 12/28/20 Page 9 of 17 PageID
                                                                     RECEIVED       #: 17
                                                                               NYSCEF:  05/28/2020




                44.        Plaintiffs seek to proceed as a class action pursuant to Section 901 of the New

         York Civil Practice Law and Rules on behalf of the following defined classes:

              Proposed Class:             All persons who are or have been employed by Defendant as
                                          drivers/messengers/guards/ATM technicians in New York State
                                          within the period of six years prior to the filing date and who were
                                          subject to Defendant’s unlawful policy and/or practice of: (1)
                                          failing to pay Plaintiffs and the Class minimum wage overtime
                                          premiums for all hours worked over 40 in a given workweek, (2)
                                          failing to provide notice of Plaintiffs’ and the Class’ compensation
                                          terms at the start of their employment, and (3) failing to provide
                                          Plaintiffs and the Class with accurate wage statements reflecting
                                          all hours, including overtime hours worked.

                45.        Specifically, the Class is further defined as involving: (i) claims for unpaid

         minimum wage overtime based on Defendant’s policy of paying Plaintiff and the Putative Class

         a flat daily rate and failing to pay minimum wage overtime for all hours worked over 40 in a

         workweek; (ii) claims for wage notice violations for Defendant’s failure to provide Plaintiffs

         with an accurate wage notice at the time of hiring that includes the information required by

         NYLL § 195(1); and (iii) claims for wage statement violations for Defendant’s failure to provide

         Plaintiffs with accurate wage statements on each payday that include the information required by

         NYLL § 195(3), including the correct compensation rate for hours worked in excess of 40 during

         the pay period.

                46.        Defendant has violated NYCRR 142-2.2 and NYLL § 652 by failing to pay

         Plaintiffs and the Putative Class at least one and one-half times the New York state minimum

         wage for all hours worked over 40 during the class period pursuant to the same illegal practices

         and policies alleged above.

                47.        Numerosity:    The Proposed Class is so numerous that joinder of all members is

         impracticable. The Representative Plaintiff is informed and believes, and on that basis alleges,




                                                            8

                                                         8 of 16
FILED: NASSAU COUNTY CLERK 05/26/2020 12:58 PM                                                INDEX NO. 604941/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-06283-SJF-AYS
                1                  Document 1-1 Filed 12/28/20 Page 10 of 17 PageID
                                                                     RECEIVED       #: 18
                                                                              NYSCEF:  05/28/2020




         that during the Class Period, Defendant employed over 300 people who satisfy the definition of

         the Proposed Class.

                48.     Typicality:    Representative Plaintiff’s claims are typical of those of the

         Proposed Class. The Representative Plaintiff is informed and believes that, like other

         drivers/messengers/guards/ATM technicians, the Class members were subjected to Defendant’s

         policies, practices, programs, procedures, protocols and plans alleged herein concerning the

         failure to pay overtime premiums, failure to furnish accurate wage notices, and failure to furnish

         accurate wage statements.

                49.     Superiority:   A class action is superior to other available methods for the fair

         and efficient adjudication of the controversy.

                50.     Adequacy:      The Representative Plaintiff will fairly and adequately protect the

         interests of the Proposed Class, and have retained counsel experienced in NYLL class action

         litigation.

               51.      Commonality: Common questions of law and fact exist to all members of the

         Proposed Class and predominate over any questions solely affecting individual members of the

         Proposed Class, including but not limited to:

                 a.     Whether Defendant unlawfully failed to pay lawful overtime premiums for all

                        hours worked over 40 in a workweek for those violations stated above;

                 b.     Whether Defendant furnished class members with an accurate wage notice, at the

                        time of hiring, containing the information required by NYLL § 195(1);

                 c.     Whether Defendant furnished class members with accurate wage statements on

                        each payday containing the information required by NYLL § 195(3);




                                                         9

                                                      9 of 16
FILED: NASSAU COUNTY CLERK 05/26/2020 12:58 PM                                                    INDEX NO. 604941/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-06283-SJF-AYS
                1                  Document 1-1 Filed 12/28/20 Page 11 of 17 PageID
                                                                     RECEIVED       #: 19
                                                                              NYSCEF:  05/28/2020




                d.      Whether those violations were pursuant to a common policy or practice applicable

                        to all class members;

                e.      Whether Defendant employed Plaintiffs and the Proposed Class within the

                        meaning of New York law;

                f.      The proper measure of damages sustained by the Proposed Class; and

                g.      Whether Defendant’s actions were “willful.”

                52.     The case is maintainable as a class action under NY CPLR § 902 because all

         prerequisites under NY CPLR § 901 are satisfied. Class certification is appropriate because

         prosecution of actions by or against individual members of the class would result in inconsistent

         or varying adjudications and create the risk of incompatible standards of conduct for Defendant.

         Further, adjudication of each individual member’s claim as a separate action would be

         dispositive of the interest of other individuals not party to this action, impeding their ability to

         protect their interests. Defendant’s uniform policies and practices denied the Proposed Class the

         wages to which they are entitled. The damages suffered by the individual Proposed Class

         members are small compared to the expense and burden of individual prosecution of this

         litigation. In addition, class certification is superior because it will obviate the need for unduly

         duplicative litigation that might result in inconsistent judgments about Defendant’s practices.

                53.     Plaintiffs intend to send notice to all members of the Proposed Class to the extent

         required by NY CPLR § 904. The names and addresses of the Proposed Class are available from

         Defendant.

                54.     During the Class Period, and upon information and belief, Plaintiffs each worked

         more than 1 hour of overtime-eligible work during the Class Period for which they were not paid

         a lawful overtime premium of one and one-half times the New York State minimum wage.




                                                          10

                                                       10 of 16
FILED: NASSAU COUNTY CLERK 05/26/2020 12:58 PM                                                INDEX NO. 604941/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-06283-SJF-AYS
                1                  Document 1-1 Filed 12/28/20 Page 12 of 17 PageID
                                                                     RECEIVED       #: 20
                                                                              NYSCEF:  05/28/2020




                                 AS AND FOR A FIRST CAUSE OF ACTION
                (Failure to Pay Lawful Overtime Premiums in Violation of NYCRR § 142.2.2 and
                                            Article 19 of the NYLL)

                 55.    Plaintiffs allege and incorporate by reference the allegations in the preceding

         paragraphs.

                 56.    At all relevant times, Plaintiffs and the Putative Class were employees and the

         Defendant has been an employer within the meaning of the New York Labor Law.

                 57.    The overtime wage provisions of Article 19 of the New York Labor Law and its

         supporting regulations applies to Defendant.

                 58.    Defendant has intentionally and willfully established and operated a scheme

         whereby it fails to pay overtime wages to which Plaintiffs are entitled under the New York Labor

         Law.

                 59.    Defendant knew, should have known, or showed deliberate disregard for the fact

         that Plaintiffs are hourly, non-exempt employees who should have been paid overtime wage rates

         for all of their hours worked over 40 hours per workweek.

                 60.    By Defendant’s failure to pay Plaintiffs and the Putative Class premium overtime

         wages for hours worked in excess of 40 in any workweek during the Class Period, it has willfully

         violated and continues to violate the New York Labor Law Article 19, §§ 650 et seq., and the

         supporting New York State Department of Labor Regulations, including but not limited to the

         regulations in 12 NYCRR Part 142.

                 61.    Due to Defendant’s violations of the New York Labor Law, Plaintiffs and the

         Putative Class are entitled to recover from Defendants their unpaid overtime wages, liquidated

         damages, reasonable attorneys’ fees and costs of the action, and pre-judgment and post-judgment

         interest.




                                                        11

                                                     11 of 16
FILED: NASSAU COUNTY CLERK 05/26/2020 12:58 PM                                                INDEX NO. 604941/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-06283-SJF-AYS
                1                  Document 1-1 Filed 12/28/20 Page 13 of 17 PageID
                                                                     RECEIVED       #: 21
                                                                              NYSCEF:  05/28/2020




                               AS AND FOR A SECOND CAUSE OF ACTION
             (Failure to Furnish Accurate Wage Notice Statements in Violation of NYLL §195(1))

                 62.    Plaintiffs allege and incorporate by reference the allegations in the preceding

         paragraphs.

                 63.    At all relevant times, Plaintiffs and the Putative Class were employees and the

         Defendant has been an employer within the meaning of the New York Labor Law.

                 64.    The record-keeping provisions of Article 19 of the New York Labor Law and its

         supporting regulations apply to Defendant.

                 65.    NYLL § 195(1) requires that employers furnish employees with a wage notice at

         the time of hiring containing accurate, specifically enumerated criteria required under the NYLL.

                 66.    Defendant did not provide Plaintiffs and the Putative Class with legally sufficient

         wage notices, as required by NYLL § 195(1).

                 67.    As a result of Defendant’s unlawful conduct, Plaintiff and the Putative Class are

         entitled to an award of damages pursuant to NYLL § 198, in an amount to be determined at trial,

         pre- and post-judgment interest, and costs and attorneys’ fees, as provided by NYLL § 663.

                                AS AND FOR A THIRD CAUSE OF ACTION
                 (Failure to Furnish Accurate Wage Statements in Violation of NYLL §195(3))

                 68.    Plaintiffs allege and incorporate by reference the allegations in the preceding

         paragraphs.

                 69.    At all relevant times, Plaintiffs and the Putative Class were employees and the

         Defendant has been an employer within the meaning of the New York Labor Law.

                 70.    The record-keeping provisions of Article 19 of the New York Labor Law and its

         supporting regulations apply to Defendant.




                                                        12

                                                      12 of 16
FILED: NASSAU COUNTY CLERK 05/26/2020 12:58 PM                                                  INDEX NO. 604941/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-06283-SJF-AYS
                1                  Document 1-1 Filed 12/28/20 Page 14 of 17 PageID
                                                                     RECEIVED       #: 22
                                                                              NYSCEF:  05/28/2020




                 71.    NYLL § 195(3) requires that employers furnish employees with wage statements

         containing accurate, specifically enumerated criteria required under the NYLL.

                 72.    Defendant did not provide Plaintiffs and the Putative Class with legally sufficient

         wage statements, as required by NYLL § 195(3).

                 73.    As a result of Defendant’s unlawful conduct, Plaintiffs and the Putative Class are

         entitled to an award of damages pursuant to NYLL § 198, in an amount to be determined at trial,

         pre- and post-judgment interest, and costs and attorneys’ fees, as provided by NYLL § 663.


                                               PRAYER FOR RELIEF


                 WHEREFORE, Lead Plaintiffs, on behalf of themselves and all members of the Putative

         Class, prays for relief as follows:

                 A.     That the Court determine that this action may proceed as a class action under

                        Sections 901 and 902 of the New York Civil Practice Law and Rules;

                 B.     That Defendant is found to have violated the provisions of the New York Labor

                        Law as to Plaintiffs and the Putative Class;

                 C.     That Defendant’s violations as described above are found to be willful;

                 D.     An award to Plaintiffs and the Putative Class for the amount of unpaid wages

                        owed, including interest thereon, and penalties, including liquidated damages,

                        subject to proof at trial;

                 E.     That Defendant further be enjoined to cease and desist from unlawful activities in

                        violation of NYLL and NYCRR;

                 F.     That Plaintiff’s counsel and Plaintiff Fontus Orlwitch can adequately represent the

                        interests of the class as class counsel and class representative, respectively.




                                                         13

                                                      13 of 16
FILED: NASSAU COUNTY CLERK 05/26/2020 12:58 PM                                                  INDEX NO. 604941/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-06283-SJF-AYS
                1                  Document 1-1 Filed 12/28/20 Page 15 of 17 PageID
                                                                     RECEIVED       #: 23
                                                                              NYSCEF:  05/28/2020




                 G.      An award of reasonable attorneys’ fees and costs pursuant to the NYLL and/or

                         other applicable law; and

                 H.      For such other and further relief, in law or equity, as this Court may deem

                         appropriate and just.

                                                   JURY DEMAND

                 Pursuant to Section 4102(a) of the New York Civil Practice Law and Rules, Plaintiffs

         demand a trial by jury as to all issues so triable.

         DATED: April 13, 2020
                New York, New York




                                                         ________________________________

                                                         Christopher Q. Davis, Esq.
                                                         Rachel M. Haskell, Esq.
                                                         The Law Office of Christopher Q. Davis
                                                         80 Broad Street, Suite 703
                                                         New York, New York 10004
                                                         646-430-7930 (main)
                                                         646-349-2504 (fax)

                                                        Counsel for Plaintiffs and the putative class




                                                              14

                                                       14 of 16
FILED: NASSAU COUNTY CLERK 05/26/2020 12:58 PM                                                 INDEX NO. 604941/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-06283-SJF-AYS
                1                  Document 1-1 Filed 12/28/20 Page 16 of 17 PageID
                                                                     RECEIVED       #: 24
                                                                              NYSCEF:  05/28/2020




         SUPREME COURT OF NEW YORK
         NASSAU COUNTY
                                                              Index No.:
         FONTUS ORLWITCH, individually and on
         behalf of all others similarly situated,             SUMMONS
                                                              Date Filed: May 28, 2020
                                        Plaintiffs,
                                                              
                                 vs.                          NASSAU COUNTY
                                                               Ǥ
         GARDA USA, INC.,

                                        Defendant.


         To The Above Named Defendant:

         GARDA USA, INC.,
         5-26 45th Ave, Long Island City, New York, 11101



                YOU ARE HEREBY SUMMONED to answer the Complaint of the Plaintiffs in this

         action and to serve a copy of your Answer on the Plaintiffs at the address indicated below within

         20 days after service of this Summons (not counting the day of service itself), or within 30 days

         after service is complete if the Summons is not delivered personally to you within the State of

         New York.

                YOU ARE HEREBY NOTIFIED THAT should you fail to file an answer, a judgment

         will be entered against you by default for the relief demanded in the Complaint.


                Plaintiff designates Nassau County as the place of trial. The basis of this designation is

         Plaintiff’s residence in Nassau County.




                                                      15 of 16
FILED: NASSAU COUNTY CLERK 05/26/2020 12:58 PM                                  INDEX NO. 604941/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-06283-SJF-AYS
                1                  Document 1-1 Filed 12/28/20 Page 17 of 17 PageID
                                                                     RECEIVED       #: 25
                                                                              NYSCEF:  05/28/2020




         Dated: May 28, 2020
                New York, New York




                                             BY:
                                                   ________________________________

                                                   The Law Office of Christopher Q. Davis
                                                   Christopher Q. Davis, Esq.
                                                   80 Broad Street, Suite 703
                                                   New York, NY 10004
                                                   Tel. 646-430-7930
                                                   Fax 646-349-2504




                                            16 of 16
